Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/10/2022 and 05/23/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108523558A, hereinafter referred to as "HU") and in view of Gilbert (FR 2766695A1, hereinafter referred to as “Gilbert”)  and further in view of Pipe and Drape Online ceiling drape hanging hardware webpage, dated 03/21/2019 (archive.org), (hereinafter referred to as “Pipe & Drape”). 

Regarding claim 19, HU discloses an apparatus having plurality of stands (Fig. 1, support frame 4 and rotating axle 7 are stands), includinq: a central stand member at middle (Fig. 4, rod 28, rotating axle 7 with holes 27, bolt 30, and butterfly nut 31) 
However, HU fails to disclose further including: a top element wherein features confiqured at top for holdinq objects such as flowerpot, water bowl or water fountain apparatus.
However, Gilbert teaches a top element (Figs 1-6, hook 4) wherein features confiqured at top for holdinq objects such as flowerpot, water bowl or water fountain apparatus (Note: “configured at top for holding objects” is a functional limitation, thus since the hook 4 is capable of holding objects such as a hanging water bowl or a flowerpot, thereby meets the limitation; in addition, due to the redundancy of having both foot 5 for standing mount as well as the hook 4 for hanging mount, therefore, when the hook 4 is not being used for mobile hanging mounting of the entire mixed floral decoration lighting and ornamental fountain apparatus, which means that the hook 4 is then free to be used for holding additional hanging floral planters/flower pot similar to that of flower planters 6 and 7 (Fig. 5, 3 of hooks 4 allows mounting to threaded rod 2 above highest tank 19; and Fig. 6, water pump 18 and electrical wire 21, see water flow down from 19 to 20 to 17); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the following rationales: a) the stacking cake design/configuration and connecting fittings (elements 1, 2, 3) as taught by Gilbert allows more efficient usage of space in a vertical direction, so as to permit exhibition of more plants or decorative objects within the same overall layout footprint; b) the water fountain components and system taught by Gilbert adds more dramatic visual or aesthetic effects than just only displaying decorative objects or potted plants, thus it would be logical that such water fountain system may be motivated to be added based on specific requirements.   
However, HU fails to disclose a supporting base element wherein a base is configured for standing, and a middle element between the top element and the supporting base element, said middle element having: a lower part beinq confiqured at bottom for mountinq said lower part on top of the supporting base element; an upper part being configured at top for mounting the top element on said upper part; a middle part between the lower part and the upper part for mounting plurality of peripheral stand members,
However, Gilbert teaches a supporting base element wherein a base is configured for standing (Fig. 6, elements 1, 2, and 5, foot 5 for standing); and a middle element between the top element and the supporting base element (Fig. 3, support/decorative feature 10 / middle element, upper part of decorative feature/support 10 fastened to 3 of floral assemblies/planters 6, and lower part of 10 mounted to 2 of 7),  said middle element having: a lower part beinq confiqured at bottom for mountinq said lower part on top of the supporting base element (Fig. 3, lower part at bottom of 10 mounted to 2 of 7)); an upper part being configured at top for mounting the top element on said upper part (Gilbert: Fig. 3, upper part of top of decorative feature/support 10 fastened to 3 of floral assemblies/planters 6);  a middle part between the lower part and the upper part for mounting plurality of peripheral stand members (Fig. 3, extending section of 10 with platform portion configured for holding various ornamental objects/flowerpot),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the same rationale as previously discussed above, thereby omitted herein for brevity.
However, HU and Gilbert, singularly or in combination, fail to disclose, teach or suggest said middle part having a means such as an outer belt configured at outside vertical surface and / or an inner belt configured at inside vertical surface wherein features being configured for curbing clockwise and anticlockwise movement of a peripheral stand member of plurality of peripheral stand members; 
However, Pipe and Drape teaches said middle part having a means such as an outer belt configured at outside vertical surface (28 inch diameter aluminum drape ring/hoop can be mounted at outside vertical surface) and / or an inner belt configured at inside vertical surface (due to alternative language of “and/or”, only option of “or” is required to be met, therefore, “an inner belt configured at inside vertical surface” is considered optional, and not required) wherein features being configured for curbing clockwise and anticlockwise movement of a peripheral stand member of plurality of peripheral stand members (Pipe and Drape: referring to photo of the ring hoop, outer belt having holes, in which the c-hook and positioning clips upon inserting through each features access holes, The c-hooks are hooked into the hole with lower portion curbing clockwise and counterclockwise movement of any attached peripheral stand member, see also
https://www.pipeanddrapeonline.com/28-Inch-Diameter-Aluminum-Ceiling-Drape-Ring-Hoop_p_442.html ); 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the combined teachings of HU and Gilbert by Pipe & Drape based on the following rationales; referring to Pipe & Drape, the sturdy lightweight aluminum ceiling drape ring/hoop configured with holes allow convenient mounting or hanging capability for objects thereto, since the preinstalled holes allows different parts/accessories to be mounted and suspended. In addition, the ceiling drape rings are offered in several diameter sizes including 20 inch and 28 inch, thus offers more variety for adaptability for usage. Meanwhile, because Hu and Gilbert all share a similar center pole design (i.e. rotating axle 7 of HU, element 1 of Gilbert) where hanging features can radiate outward, it would be logical to add a lightweight hanging or mounting circular metal ring structure such as the ceiling drape ring taught in Pipe & Drape disposed around the center pole/axle so as to provide support for additional decorative objects so to be exhibited at 360 degrees all around the center pole/axle in view of teachings of HU as modified by Gilbert.
However, HU singularly fails to disclose wherein said lower part, said upper part and said middle part constitute the middle element by being integral parts and / or separable connected parts of said middle element, a plurality of peripheral stand members fastened to the middle element of the central stand member,
However, Gilbert teaches wherein said lower part, said upper part and said middle part constitute the middle element by being integral parts and / or separable connected parts of said middle element (note: due to alternative language of “and/or” in “and/or being separable connected parts of said middle element”, thus only one alternative choice, i.e. “or” needs to be met, thus Fig. 3 shows 10 being integral for upper, lower and middle parts); 
Meanwhile, HU and Gilbert combined together teach a plurality of peripheral stand members fastened to the middle element of the central stand member (HU: Figs 1, 3-5, annular plate 16 on sliding annular bar 15, fixing seat 13 on vertical rod 12, which in turn connects to mounting plate 5; Fig. 2, mounting plate 5 and annular bar 15 are mounted to rotating axle 7 of central stand member; Glibert teaches a middle element / support/decorative feature 10  (Fig. 3)),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify or combine HU by Gilbert based on the same rationale as previously discussed above, thereby omitted herein for brevity.
Furthermore, HU discloses wherein a peripheral stand member of the plurality of peripheral stand members  (Fig. 1, 13, 16) being configured to include: a horizontally elongated stand configured for mounting a vertically elongated stand or plurality of vertically elongated stands (Fig. 1, mounting plate 5 can be regarded as a horizontal elongated stand, and fixing seat 13 being mounted on mounting plate 5 can be regarded as vertically elongated stands), said horizontally elongated stand having two ends (Fig. 1, mounting plate 5 has 2 ends, one end is on the right of center, and one end of 5 is on left side of the center), one end of said horizontally elongated stand being configured to be fastened to the central stand member and another end of said horizontally elongated stand being configured to be fastened to a vertically elongated stand (Fig. 1, mounting plate 5 has two ends, right end of 5 is fastened to one vertical rod 12 and to central member 7, and 13 is mounted to vertical rod 12, left end of 5 is fastened to another vertical rod 12, and another 13 is mounted to another vertical rod 12), and a vertically elongated stand or plurality of vertically elongated stands being mounted on the horizontally elongated stand (Fig. 1 bottom end of 13 is mounted on 5 via 12); each said vertically elongated stand having two ends (Fig. 1, 13 has two ends), one end of said vertically elongated stand being configured for being mounted on the horizontally elongated stand (Fig. 1, bottom end of 13 is mounted on 5 via 12), and another end of said vertically elongated stand being configured for holding an item such as a light bulb, a candle, a flowerpot, or another decorative or nondecorative object (Fig. 1, top end of fixing seat 13 is holding a potted plant thereon; note: “such as…. or” is alternative language, in which one option for “or” suffice).

Regarding claim 20, HU alone fails to disclose wherein plurality of peripheral stand members further configured to include plurality of horizontal stands such as plurality of horizontally curved stands each being configured for mounting a vertically elongated stand or plurality of vertically elongated stands.

However, HU in combination with Gilbert teach wherein plurality of peripheral stand members further configured to include plurality of horizontal stands such as plurality of horizontally curved stands each being configured for mounting a vertically elongated stand or plurality of vertically elongated stands (Gilbert: Fig. 3, a pair of combined stand 10 is horizontally curved in shape; note: “configured for mounting ….” is a functional limitation, thereby under broadest reasonable interpretation, can be interpreted as having flat platform surface for each 10 to allow mounting of one or more additional vertical stands in the form of 12 and 13 as taught by HU); and wherein a vertically elongated stand or plurality of vertically elongated stands being mounted accordingly (one or more additional vertical stands in the form of 12 and 13 as taught by HU mounted to flat platform surface for 10); each of said plurality of horizontal stands having two ends (HU discloses each of said horizontally curved stands having two end in Fig. 1, similar to 5 which has 2 ends, one end is on the right of center, and one end of 5 is on left side of the center), one end being configured to be fastened to a part of one peripheral stand member at one side and another end being configured to be fastened to a part of another peripheral stand member at another side (Hu: Fig. 1, right end of 5 is fastened to one 12, and 13 is mounted to 12, left end of 5 is fastened to another 12, and another 13 is mounted to another 12, and so the horizontally curved stand 10 of Gilbert can be used to replace stands of HU).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HU by Gilbert based on the same rationales previously discussed for claim 19 above, thereby omitted herein for brevity.  

Response to Amendment
By virtue of deleting many of the claim features and limitations of claim 19 originally submitted on 11/22/2021 alongside adding new limitations to claim 19 in the amendment submitted on 05/10/2022, the amended claim 19 submitted on 05/10/2022 thereby no longer has the same claim scope as the claim 19 previously submitted on 11/22/2021.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Joseph (US 9642314) discloses a plant stand with multiple light devices and plant holders. Pei (CN 210520657) discloses a flower display device having a circular shape with multiple tiers.  Xue (CN 108652347A) discloses a flower stand with multiple layer holders and pedestal. Messick (US 2606664) discloses a rotatable display stand. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632